                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

GARY LEON WEBSTER,
ADC #114018                                                                   PLAINTIFF

V.                          CASE NO. 3:19-CV-98-DPM-BD

DOE                                                                         DEFENDANT

                                         ORDER

       Mr. Webster has moved for an extension of time to file an application for in forma

pauperis status. (Docket entry #3) For good cause, the motion (#3) is GRANTED. Mr.

Webster must address the filing fee requirement by filing his in forma pauperis

application by May 31, 2019. In the alternative, he may pay a $400 filing fee by that

deadline. Failure to comply with this Court’s Order could result in the dismissal of

claims, without prejudice. Local Rule 5.5 (c).

       In his motion, Mr. Webster also requests leave to amend his complaint to reflect

that he is suing the Defendant in both his official and individual capacities. That request

is GRANTED. The Clerk of Court is directed to file the Motion to Extend Time (#3) as a

supplement to Mr. Webster’s complaint.

       The Clerk is also instructed to provide Mr. Webster both an application to proceed

in forma pauperis, along with a copy of this Order.

       IT IS SO ORDERED, this 1st day of May, 2019.


                                          ____________________________________
                                          UNITED STATES MAGISTRATE JUDGE
